EXHIBIT 10.1


AMENDMENT NO. 1 TO
LETTER OF INTENT




THIS AMENDMENT NO. 1 TO LETTER OF INTENT is made and entered into as of the 18
day of March, 2010 (this “Amendment”) by and among Apollo Gold Corporation, a
corporation incorporated under the laws of the Yukon Territory (“Apollo”) and
Linear Gold Corp., a corporation incorporated under the laws of Canada
(“Linear”).


RECITALS


WHEREAS, Apollo and Linear entered into a letter of intent dated as of March 9,
2010 (the “Letter of Intent”);


AND WHEREAS, the parties hereto desire to amend the Letter of Intent, as
described below, by entering into this Amendment;


AND WHEREAS capitalized terms not otherwise defined herein have the same
meanings ascribed to such terms in the Letter of Intent);


NOW THEREFORE the parties, in consideration of the premises and of the mutual
agreements, representations, warranties, provisions and covenants herein
contained, hereby agree as follows:


1.           Section 2(b) is hereby deleted in its entirety and replaced with
the following:


 
(b)
the Board of Directors of Apollo upon closing shall consist of seven (7)
directors appointed as follows:  three (3) current Apollo board members or
Apollo nominees; three (3) Linear nominees (including Wade Dawe who shall be
appointed Chairman of the Board of Directors); and one (1) nominee who shall be
a technical person mutually agreed upon by Apollo and Linear.



2.           Section 3 is hereby amended by deleting the last sentence thereof
and replacing it with the following:


 
The Private Placement will close on or about March 19, 2010, subject to the
conditions set out therein.



3.           Section 6 is hereby deleted in its entirety and replaced with the
following:


 
6.
Upon completion of the Arrangement, (i) R. David Russell shall resign as
President and Chief Executive Officer of Apollo and, subject to delivery of
customary releases, shall be paid all termination and other amounts owing
pursuant to his employment agreement (which the parties hereby agree shall not
exceed approximately US$1.7m in the aggregate); Stock Options will remain in
effect until one year after the merger is approved; and (ii) Wade Dawe shall be
appointed President and Chief Executive Officer of Apollo.



Management terminations, buyouts and severance payments will be effected by
Linear and paid out to Linear management and staff not continuing with the
merged Company on closing of the Arrangement in accordance with management
contracts and common law amounts expected not to exceed a total of approximately
CAD$1.7m.
 
 
 

--------------------------------------------------------------------------------

 


4.           The terms and conditions set forth in this Amendment shall be
deemed a part of the Letter of Intent for all purposes.  In the event of a
conflict or inconsistency between the terms and conditions set forth in this
Amendment and those set forth in the Letter of Intent, the terms and conditions
of this Amendment shall prevail.  Except as provided in this Amendment, the
Letter of Intent shall remain unchanged and in full force and effect.  This
Amendment, when read in conjunction with the Letter of Intent, constitutes the
entire agreement among the parties thereto with respect to the subject matter
contained in this Amendment, and supersedes and replaces all prior agreements,
whether written or oral, with respect to such subject matter.  This Amendment
shall not constitute a waiver, amendment or modification of any other provision
of the Letter of Intent not expressly referred to herein.  From and after the
date hereof, all references made in the Letter of Intent to “this letter of
intent” shall be deemed references to the Letter of Intent as amended by this
Amendment.


5.           This Amendment may be executed in any number of counterparts, each
of which shall be an original, and all of which, when taken together, shall
constitute one agreement.  Delivery of an executed signature page of this
Amendment by facsimile transmission or as an attachment to an electronic mail
message in “pdf” or similar format shall be effective as delivery of a manually
executed counterpart hereof.


 
[Signature Page Follows on Next Page]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed as of the date first above written.
 

  APOLLO GOLD CORPORATION          
 
By:
/s/ R. David Russell     Name:
R. David Russell
    Title:    President and CEO          

 

  LINEAR GOLD CORP.          
 
By:
/s/ Keith Abriel     Name: Keith Abriel     Title:    VP and CFO          

 
 
[Signature Page to the Amendment No. 1 to the Share Letter of Intent]

--------------------------------------------------------------------------------

 
 